Citation Nr: 9900990	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-23 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.

This appeal arises from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veterans claim for the 
appealed issue.

In a May 1998 statement the veteran noted informal claims for 
service connection for several conditions.  As the requests 
for service connection for a bilateral hearing loss, for 
alcohol dependence secondary to PTSD, and for a skin 
disorder, impotence, abscesses, arthritis, jaundice, a lung 
disorder, a mouth disorder, a disorientation disorder, and 
nausea, as secondary to exposure to Agent Orange, have not 
been developed or adjudicated by the RO, those issues are 
referred for appropriate action.

The Board also notes the veterans service representatives 
November 1998 statement, addressing the veterans docket 
number.  That matter is also referred to the RO for 
appropriate action.


REMAND

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he is found to have presented a claim which 
is plausible, in that medical evidence indicates that the 
veterans preexisting PTSD was aggravated by his military 
service.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Having submitted a well grounded claim, the VA has a duty to 
assist the veteran in its development.  See 38 U.S.C.A. 
§ 5107(b).  This duty has not yet been fully met, and this 
case, therefore, is not ready for appellate disposition for 
the reasons that follow.

The Board notes that the veteran has indicated that he 
receives Social Security disability benefits, and that those 
records have not been obtained.  VAs duty to assist after a 
well grounded claim has been submitted includes the 
acquisition of Social Security Administration records.  See 
Baker v. West, No. 96-1456, slip op. at 10 (U.S. Vet. 
App. Apr. 7, 1998); Lind v. Principi, 3 Vet. App. 493, 494, 
(1992).  Accordingly, the Board determines that a remand is 
necessary to obtain those records.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Associations Diagnostic and 
Statistical Manual of Mental Disorders (DSM).  See generally 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy, as established by recognized 
military combat citations or other official records, such as 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), formerly the U.S. Army & Joint 
Environmental Support Group (ESG).  If the VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veterans lay testimony 
or statement is accepted as conclusive evidence of the 
stressors occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be satisfactory, i.e., credible, 
and consistent with the circumstances, conditions, or 
hardships of service.  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, the VA determines either 
that the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat, but that the alleged 
stressor is not combat related, the veterans lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other evidence which corroborate the 
veterans testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that the veteran has submitted a stressor 
statement received on December 16, 1992, and has reported 
additional stressors during the May 16, 1996 VA psychiatric 
examination.  While these stressor statements may lack 
specificity, i.e., names, dates, places, units, they speak of 
situations which, if corroborated, would at least potentially 
satisfy the criteria for non-combat stressors.  The veterans 
DD 214 and DA 20, together with his military occupation 
specialty of vehicle mechanic, do not reveal criteria 
sufficient for a finding, at this point, that he engaged in 
combat with the enemy.  However, the United States Court of 
Veterans Appeals (Court) held in Suozzi v. Brown, 10 Vet. 
App. 307, 310-311 (1997), that unit logs can be used as 
independent evidence of record to corroborate the existence 
of a claimed stressor for a noncombat veteran.  In Suozzi, 
the veteran did not establish himself as a combat veteran and 
required corroborating proof of his claimed stressor of his 
unit being attacked resulting in the death of members of his 
company.  The veteran supplied radio logs that documented the 
alleged attack and casualties.  The veteran was not named in 
the radio logs but his superiors were named as being involved 
in the action.  The Court found that it was reasonable to 
infer that the veteran, as a company clerk, would assist in 
casualty identification in the wake of a hostile attack.  The 
Court also rejected the Secretarys argument that because the 
veteran was not specifically named in the logs they were 
insufficient to corroborate his account.  Suozzi, 10 Vet. 
App. at 310.

Thus, the Board finds the veterans stressor statements 
sufficient to submit his DD 214, his DA 20, and a report from 
the RO detailing, as specifically as possible, the veterans 
contended stressors, to the USASCRUR, the National Personnel 
Records Center (NPRC), and the National Archives and Records 
Administration (NARA), for verification of his claimed 
stressors.  If any of these claimed stressors are verified, 
including those based upon the holding in Suozzi, supra, the 
veteran should be afforded a VA psychiatric examination.  The 
Board also notes that the prior PTSD diagnoses were rendered 
using the criteria in the American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition, Revised (DSM-III-R), and the veterans non-combat 
stressors had not then been verified.

The Board notes that by regulatory amendment, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD as defined in 38 C.F.R. 
§§ 4.125-4.132, effective November 7, 1996.  See 61 Fed. Reg. 
52695-52702 (1996).  The Court has determined that the 
revised regulations have adopted the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 1994 
(DSM-IV) of the American Psychiatric Association for the 
purposes of determining service connection for PTSD, as well 
as evaluation of the degree of any PTSD disability.  Cohen, 
10 Vet. App. at 139.  The Court also has held that DSM-IV 
criteria pertaining to the adequacy of a stressor now look 
subjectively to the susceptibility of the individual, which 
constitutes a liberalization of the prior DSM-III-R standards 
requiring an event that is outside the range of usual human 
experience and that would be markedly distressing to almost 
anyone.  Cohen, 10 Vet. App. at 140-144, citing Zarycki, 6 
Vet. App. at 99; 38 C.F.R. §§ 4.125, 4.126; DSM-III-R.  
Accordingly, the Court finds that the determination of the 
sufficiency (but not the existence) of a stressor is now 
exclusively a medical determination for mental health 
professionals, who are experts and presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis.  
Cohen, 10 Vet. App. at 140.  If the RO or the Board feels the 
diagnosis of PTSD upon examination is unsupported by the 
facts or findings, the only proper course is to return the 
examination as incomplete for rating purposes, note the 
deficiencies (e.g., potential inadequacy of stressors), and 
request reexamination.  Id., citing Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); 38 C.F.R. § 4.126 (1998).

The Board observes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

In the present case there is clear and unmistakable evidence, 
in the form of opinions of physicians, who have indicated 
that the veterans PTSD, based upon events occurring in his 
childhood, preexisted his entry onto active duty.  Therefore, 
the presumption of soundness has been rebutted.  The issue 
then, is service connection for PTSD based upon aggravation.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill the duty to 
assist, and to afford due process of law, it is the opinion 
of the Board that further development in this case is 
warranted.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should request copies of the 
veterans records, to include medical 
reports, from the Social Security 
Administration relative to the grant of 
disability benefits and, when obtained, 
should associate them with the claims 
file.  If the records cannot be obtained, 
the reason therefor should be properly 
noted in the file.

2.  The RO should prepare a report, being 
as specific as possible, of the veterans 
claimed stressors (see veterans 
statement received December 16, 1992, and 
the stressors he claimed during the May 
16, 1996 VA psychiatric examination), and 
submit that report, together with his DD 
214 and his DA 20, to the USASCRUR for 
verification.  The USASCRUR response 
should be documented in the claims file.

3.  The RO should also submit copies of 
the veterans DA 20 to the NPRC, and 
request copies of Morning Reports, DA 
Form 1, for the veterans Vietnam units.  
These should be associated with the 
claims file.  If the records cannot be 
obtained, the reason therefor should be 
properly noted in the file.

4.  The RO should also submit copies of 
the veterans DA 20 to the NARA, and 
request copies of the veterans unit 
Daily Journal reports for the period of 
time from June 1969 through June 1970.  
That agencys response should be 
adequately documented in the claims file.

5.  The RO should then prepare a stressor 
report of the verified stressors, if any, 
revealed by the USASCRUR, NPRC, or NARA 
responses.  That report should be 
associated with the claims file.

6.  Thereafter, and only if any of the 
veterans claimed stressors are verified, 
the RO should arrange for the veteran to 
be accorded an examination by a VA 
psychiatrist.  The purpose of the 
examination is to determine the nature 
and extent of any psychiatric disorder 
which may be present.  All indicated 
studies, including PTSD sub scales, are 
to be performed.  The veteran is advised 
that failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
examiner must be instructed that only the 
events detailed in the ROs report may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in any current psychiatric 
symptoms related to PTSD.  The examiner 
should also be specifically requested to 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD from DSM-
IV have been satisfied.  If a diagnosis 
of PTSD is deemed appropriate, the 
examiner must comment upon the link 
between the service-related 
symptomatology and the veterans 
inservice stressor.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any preexisting PTSD 
was aggravated by exposure to a stressor 
in service.  That is, whether it is at 
least as likely as not that there was an 
increase in disability, i.e., any 
measured worsening, of the veterans PTSD 
during such service, and, if so, whether 
it is at least as likely as not that the 
increase in disability was due to the 
natural progress of the disease.  The 
examiner should also comment on any 
relationship between any other currently 
diagnosed psychiatric disorder and the 
veterans period of service.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

7.  After completion of the above the RO 
should review the examination report and 
the opinions to determine if they meet 
the requirements of Cohen, DSM-IV, and 
the requirements for determining whether 
the veterans preexisting PTSD was 
aggravated by his service, as stated 
above.  If not, the report should be 
returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2.

8.  The RO should then adjudicate the 
issue of the veterans entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, on 
the basis of all pertinent evidence of 
record and all applicable statutes, 
regulations, and case law, including both 
the former and the revised criteria for 
evaluating psychiatric disorders, Cohen, 
DSM-IV, and the requirements for 
determining whether the veterans 
preexisting PTSD was aggravated by his 
service, as noted above.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical development and to afford due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
